DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim(s) 1, 5-6, 16, 20, 24, 26-27 is/are allowed.
As requested in the remarks filed 10/25/2021, the proposed claims have been considered and are entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Blake K. Kumabe (Reg. 68,240) on 11/03/2021.

The application has been amended as follows: 
1.	(Currently Amended)  A transmission apparatus comprising:
transmission signal generation circuitry which, in operation, generates a transmission signal that includes a legacy preamble, a non-legacy preamble including a first high efficiency signal (HE-SIG-A) field and a second high efficiency signal (HE-SIG-B) field, and a data field, wherein

the HE-SIG-B field includes a first HE-SIG-B channel and a second HE-SIG-B channel,
the HE-SIG-B field includes a plurality of user-specific subfields that are arranged equitably between the first HE-SIG-B channel and the second HE-SIG-B channel, and all of the plurality of user-specific subfields contain a station identifier and user-specific transmission parameters,
locations of the plurality of user-specific subfields in the HE-SIG-B field do not indicate that resources are allocated to users, 
in each of the first HE-SIG-B channel and the second HE-SIG-B channel, every two user-specific subfields of the plurality of the user-specific subfields are jointly encoded in a Binary Convolutional Coding (BCC) block except a last BCC block which contains a single user-specific subfield,
a part of user-specific subfields of the first HE-SIG-B channel are relocated to the second HE-SIG-B channel, and 
the part of the user-specific subfields of the first HE-SIG-B channel relocated to the second HE-SIG-B channel is transmitted using a first transmission scheme, and user specific subfields of the second HE-SIG-B channel are transmitted using a second transmission scheme that is different from the first transmission scheme; and
transmission circuitry which, in operation, transmits the generated transmission signal.
2-4.	(Canceled)

when the first signaling in the first signal field indicates that the full bandwidth is allocated for the MU MIMO transmission, a plurality of user-specific subfields are split equitably between the first channel field and the second channel field.
3.	(Canceled)
4.	(Previously Presented)  The transmission apparatus according to claim 1, wherein all of the user-specific subfields include information for at least one of the users.
5.	(Previously Presented)  The transmission apparatus according to claim 1, wherein a common field that carries resource allocation information is not present in each of the first HE-SIG-B channel and the second HE-SIG-B channel. 
6.	(Previously Presented)  The transmission apparatus according to claim 1, wherein each of the first HE-SIG-B channel and the second HE-SIG-B channel includes a common field that carries resource allocation information.
7-15.	(Canceled)
16.	(Currently Amended)  A transmission method comprising:
generating a transmission signal that includes a legacy preamble, a non-legacy preamble including a first high efficiency signal (HE-SIG-A) field and a second high efficiency signal (HE-SIG-B) field, and a data field, wherein
the HE-SIG-A field indicates that an entire channel bandwidth is allocated for multiuser multiple input multiple output (MU-MIMO) transmission, 
the HE-SIG-B field includes a first HE-SIG-B channel and a second HE-SIG-B channel,
the HE-SIG-B field includes a plurality of user-specific subfields that are arranged equitably between the first HE-SIG-B channel and the second HE-SIG-B channel, and all of the plurality of user-specific subfields contain a station identifier and user-specific transmission parameters,
locations of the plurality of user-specific subfields in the HE-SIG-B field do not indicate that resources are allocated to users, 
in each of the first HE-SIG-B channel and the second HE-SIG-B channel, every two user-specific subfields of the plurality of the user-specific subfields are jointly encoded in a Binary Convolutional Coding (BCC) block except a last BCC block which contains a single user-specific subfield, 

the part of the user-specific subfields of the first HE-SIG-B channel relocated to the second HE-SIG-B channel is transmitted using a first transmission scheme, and user specific subfields of the second HE-SIG-B channel are transmitted using a second transmission scheme that is different from the first transmission scheme; and
transmitting the generated transmission signal.
17-19.	(Canceled)
17.	(Previously Presented)  The transmission method according to claim 16, wherein,
when the first signaling in the first signal field indicates that the full bandwidth is allocated for the MU MIMO transmission, a plurality of user-specific subfields are split equitably between the first channel field and the second channel field.
18.	(Canceled)
19.	(Previously Presented)  The transmission method according to claim 16, wherein all of the user-specific subfields include information for at least one of the users.
20.	(Currently Amended)  The transmission method according to claim 16, wherein[[,]] a common field that carries resource allocation information is not present in each of the first HE-SIG-B channel and the second HE-SIG-B channel.
21-23.	(Canceled)
21.	(Previously Presented)  The transmission apparatus according to claim 1, wherein,
when the first signaling in the first signal field indicates that the full bandwidth is not allocated for the MU MIMO transmission, each of the first channel field and the second channel field in the second signal field includes a common field that carries resource assignment information; and 
when the first signaling in the first signal field indicates that the full bandwidth is allocated for the MU MIMO transmission, the common field that carries resource assignment information is not present in each of the first channel field and the second channel field.
22.	(Previously Presented)  The transmission method according to claim 16, wherein each of the first channel field and the second channel field includes a common field that carries resource assignment information when the first signaling in the first signal field indicates that the full bandwidth is not allocated for the MU MIMO transmission.
23.	(Previously Presented)  The transmission method according to claim 16, wherein, 
when the first signaling in the first signal field indicates that the full bandwidth is not allocated for the MU MIMO transmission, each of the first channel field and the second channel field in the second signal field includes a common field that carries resource assignment information; and 
when the first signaling in the first signal field indicates that the full bandwidth is allocated for the MU MIMO transmission, the common field that carries resource assignment information is not present in each of the first channel field and the second channel field.
24.	(Previously Presented)  The transmission apparatus according to claim 1, wherein the first HE-SIG-B channel does not include resource allocation information for at least one user-specific subfield in the first HE-SIG-B channel. 
25.	(Canceled)  The transmission apparatus according to claim 24, wherein the first channel field includes second resource allocation information for at least one of the user-specific subfields in the second channel field. 
26.	(Previously Presented)  The transmission apparatus according to claim 1, wherein resource allocation information is included in the HE-SIG-B field, and the locations of the 
27.	(Previously Presented)  The transmission apparatus according to claim 1, wherein resource allocation information is included in the HE-SIG-B field, and the locations of the plurality of user-specific subfields in the HE-SIG-B field are determined based on a predetermined order regardless of the resource allocation information in the HE-SIG-B field.
28-32.	(Canceled)28.	(Previously Presented)  The transmission apparatus according to claim 1, wherein a part of the user-specific subfields of the first HE-SIG-B channel are relocated to the second HE-SIG-B channel.
29.	(Previously Presented)  The transmission apparatus according to claim 28, wherein the user-specific subfields of the first HE-SIG-B channel are transmitted using a first transmission scheme, and the user specific subfields of the second HE-SIG-B channel are transmitted using a second transmission scheme that is different from the first transmission scheme. 
30.	(Previously Presented)  The transmission apparatus according to claim 28, wherein the user-specific subfields of the first HE-SIG-B channel are duplicated in a third HE-SIG-B channel.
31.	(Canceled)
31. 	(Previously Presented)  The transmission apparatus according to claim 1, wherein every two user-specific subfields are jointly encoded in Binary Convolutional Coding (BCC) block except a last BCC block which contains a single user-specific subfield. 
32.	(Previously Presented)  The transmission apparatus according to claim 1, wherein 
a first number (Nu,1) of the plurality of the user-specific subfields arranged in the first HE-SIG-B channel is determined by a first equation Nu,1 = [K/2], 
a second number (Nu,2) of the plurality of the user-specific subfields arranged in the second HE-SIG-B channel is determined by a second equation Nu,2 = K - [K/2], 
K is a total number of the plurality of the user-specific subfields in the HE-SIG-B field.

Allowable Subject Matter
Claims 1, 5-6, 16, 20, 24, 26-27 renumbered to 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “the part of the user-specific subfields of the first HE-SIG-B channel relocated to the second HE-SIG-B channel is transmitted using a first transmission scheme, and user specific subfields of the second HE-SIG-B channel are transmitted using a second transmission scheme that is different from the first transmission scheme” (claims 1 and 16) filed via Examiner’s amendment, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found, which was/were previously cited, is/are as follows:
Lin et al. (US 2018/0205520 A1) (previously cited), which is directed to Method and apparatus for transmitting wireless local area network information; and teaches an access point transmitting data using a packet structure that comprises legacy preamble, non-legacy preamble including HE-SIGA and 
Lim et al. (US 2018/0070344 A1) (previously cited), which is directed to Wireless frame transmission method on basis of signaling field sorting of each band and device for same; and teaches each 20 MHz band of a plurality of 20 MHz channels of the HE-SIGB is configured to have 1 BCC block for every K user blocks, i.e., K=2, or first two user blocks share one BCC block, or by two users except for the last user block that does not share its BCC block with another user block. The 20 MHz band may be two 20 MHz bands of HE-SIG B. (Figs. 19-21, [0133]-[0143]); and 
Seok et al. (US 2016/0113009 A1), which is directed to Bandwidth determination for multiple user transmission in a high efficiency wireless lan; and teaches two different HE-SIG-B channels using different transmission schemes, i.e., one channel is 10 MHz wide and the other channel is 5 MHz wide. (Fig. 9); and 
Ryu et al. (US 2017/0127298 A1) (cited in IDS), which is directed to Method and device for receiving frame; and teaches a PPDU format for downlink multi-user transmission where HE-SIG B can be encoded on in the same unit (e.g., 20 MHz) as a legacy part and may be duplicated in a 20 MHz unit on all of transmission resources. The HE-SIG B can also be encoded in the same unit (e.g., 20 MHz) as the legacy part but the HE-SIG B transmitted through each of a plurality of 20 MHz units included in all of the transmission resources may include different information (Fig. 10, [0159]).

the part of the user-specific subfields of the first HE-SIG-B channel relocated to the second HE-SIG-B channel is transmitted using a first transmission scheme, and user specific subfields of the second HE-SIG-B channel are transmitted using a second transmission scheme that is different from the first transmission scheme” (claims 1 and 16), in conjunction with other limitations recited in the claims.
	Therefore claims 1, 5-6, 16, 20, 24, 26-27 renumbered to 1-8 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/T.H.N./Examiner, Art Unit 2478     

/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478